DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to supplemental amendment filed on 03/07/2022.
Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to claims 1-23 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-23 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and later via email by Applicant’s representative Gregory E. Stanton (Reg. No. 45,127 Telephone (312) 854-8389) on March 7, 2022.
Independent claim 13 is amended herein.
13.	(Currently Amended)  A method of operating a memory device, the method comprising:
receiving, at a memory control device in a same clock cycle, multiple requests for performing respective operations in a first content memory bank of a set of content memory banks, the set of content memory banks comprising a multi-dimensional array of content memory banks, wherein receiving the multiple requests includes receiving at 
servicing, with the memory control device, the first request, received from the first client device, at least by performing the first memory operation in the first content memory bank, the first content memory bank corresponding with multiple first parity memory banks, in a set of parity memory banks, configured to store parity data for reconstructing data stored in the first content memory bank;
selecting, for servicing the second request which is different than the first request, a second content memory bank that corresponds with multiple second parity memory banks different from the multiple first parity memory banks that correspond with the first content memory bank, the second content memory bank being positioned on a diagonal of content memory banks, in the multi-dimensional array of content memory banks, that includes the first content memory bank;
servicing, with the memory control device, the second request at least by, instead of writing the first new content data, according to the logical address, to the first content memory bank, writing the first new content data, in its entirety, to a physical address in the second content memory bank; 
servicing, with the memory control device, the third request at least by writing the second new content data, in its entirety, to a third content memory bank different from the first content memory bank and the second content memory bank,
in connection with writing the first new content data to the physical address in the second content memory bank, updating, with the memory control device, a mapping table to include information indicating a mapping between the physical address to which the first new content data is written in the second memory bank and the logical address according to which the first new content data was requested to be written in the first content memory bank; 

updating, in the second clock cycle with the memory control device based on the first new content data, first corner parity data in a corner parity memory bank that that can support more concurrent memory operations than other parity memory banks in the set of parity memory banks can support; and
updating, in the second clock cycle with the memory control device based on the second new content data, second corner parity data in the corner parity memory bank.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “the set of parity memory banks including a corner parity memory bank that can support more concurrent memory operations than other parity memory banks in the set of parity memory banks can support” in combination with the overall claimed limitations when interpreted in light of the specification. 
Levy in combination with Iyer, McLaren, and Choi is silent about the above mentioned claim limitation. The above mentioned claim limitation is similar to a claim limitation of the parent application for which the parent application was allowed.
Independent claims 12-13 recite similar subject matter as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/
Examiner, Art Unit 2132